Citation Nr: 0906382	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  08-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from October 1954 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran contends that his current left knee disability is 
the result of an injury that occurred during basic military 
training at Fort Leonard Wood, Missouri in 1954.  
Specifically, the Veteran noted that he injured his left knee 
on an obstacle course when he jumped over a wall and fell, 
and three or four other soldiers jumped over the wall right 
behind him, falling on him and causing injury to his knee.  
The Veteran stated that after injuring his left knee, he 
could not get up and had to be carried away on a stretcher to 
the hospital where he spent a week recovering.  The Veteran 
noted that after service he worked at a desk job in a bank 
and did not perform any sort of physical job; therefore he 
believes his current left knee disability is the result of 
the in-service injury.  The Veteran noted that he has 
experienced left knee pain since his time in the military.  
See July 2006, October 2006, March 2007, and January 2008 
statements in support of claim; and January 2009 Board 
hearing.

The Veteran's service treatment records (STRs) contain a 
January 1955 entry noting that the Veteran presented with 
knee pain.  It was reported that he hurt his knees during the 
first eight weeks of training, and fell again the day before 
he presented for treatment.  The entry shows that the Veteran 
was in extreme pain, which was a reaction to palpation of the 
knee, although his knees were apparently normal.  Although 
the Veteran's August 1954 entrance examination noted a normal 
clinical evaluation for the Veteran's lower extremities, his 
October 1956 discharge examination specifically noted that 
the Veteran experienced occasional left knee pain due to a 
sprain that occurred during basic training.

In terms of a current left knee disability, a November 2004 
Orthopedic Consultation by B.C., M.D. diagnosed the Veteran 
with osteoarthritis of the left knee, noting that an x-ray 
taken at the time revealed advanced osteoarthritis involving 
the medial joint space and some lateral joint space.  In this 
case, November 2004 is the first post-service diagnosis of a 
left knee disability, although a September 2004 progress note 
shows that he had some crepitus.  See September 2004 progress 
note by A.H., M.D.  Additionally, an August 2005 entry noted 
that although there was some discomfort in the left knee, 
there was no obvious varus/valgus or anterior drawer test 
abnormalities.

The record also includes a March 2007 progress note by A.H., 
M.D., assessing the Veteran with left knee pain and noting 
that he had discussed with the Veteran the injury of the 
Veteran's knee during basic military training.  Dr. H. stated 
that the Veteran currently had left knee pain which may have 
started in 1954 as a consequence of an injury; however, Dr. 
H. also noted that he informed the Veteran that more likely 
after 50 years of using his knee, there was more to it than 
just one particular episode.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
left knee disability "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, as noted above, in a March 2007 progress note, 
Dr. H. opined that the Veteran's left knee pain "may well 
have started" in 1954 (during active duty) as the 
consequence of an injury.  Although this opinion is somewhat 
speculative, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
the Board finds that it is enough to suggest that the 
Veteran's currently diagnosed osteoarthritis of the left knee 
"may be associated" with the documented in-service left 
knee injury, especially in light of the Veteran's testimony 
of continued symptoms since service.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran should be afforded a VA 
joints examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current left 
knee disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current left knee disability is, 
even in part, attributable to military 
service.  The Veteran's testimony 
regarding continued symptoms since 
service, the January 1955 entry noting 
knee 


complaints, as well as the Veteran's 
documented in-service left knee sprain 
during basic training as noted by the 
October 1956 discharge examination, 
should be taken into account when 
arriving at an opinion.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

